Exhibit REPLACEMENT PATENT LICENSE AGREEMENT This Replacement License Agreement ("Agreement") is entered into as of the 31st day of December, 2008 (the "Effective Date"), by GPS Industries, Inc., a Nevada corporation having its principal place of business in Sarasota, Florida ("GPSI"), Optimal Golf Solutions, Inc. (“OGSI”), a wholly-owned subsidiary of GPSI and Optimal I.P. Holdings, L.P., a Texas limited partnership having its principal place of business at 8017 Davis Mountain Pass, Austin, Texas78720 ("Optimal"). RECITALS WHEREAS, OGSI is the sole and exclusive owner of Licensed Patents relating to a method and apparatus for determining the distance between various locations on golf courses using GPS technology, and is a wholly-owned subsidiary of GPSI; WHEREAS, on November 19, 2004, GPSI and Optimal Royalty, L.P. entered into a Patent License Agreement wherein GPSI granted Optimal Royalty, L.P. a perpetual, non-terminable, royalty-free, exclusive (except as to GPSI) license under Licensed Patents in the Consumer Handheld Field within the United States of America. WHEREAS, Optimal Royalty, L.P.’s name has been changed to Optimal I.P. Holdings, L.P., of which Cornish and Huston are limited partners; WHEREAS, on December 7, 2006 GPSI and Optimal entered into a First Amendment to the Patent License Agreement whereby GPSI agreed to certain restrictions regarding its sales of hand held devices under the Patent License Agreement and the parties permitted Optimal to commercialize a limited number of its handheld devices for temporary use on golf courses for support of golf tournaments which may utilize local area differential correction; WHEREAS, Optimal and GPSI have been engaged in an on-going dispute in which Optimal claims that its prior license rights extend to software applications intended for use with a GPS enabled handheld hardware device, and GPSI denies that Optimal’s prior license extends to such software applications; WHEREAS, Optimal and GPSI wish to compromise this and other disputes between them by amending and clarifying the scope of Optimal’s and GPSI’s rights in the Licensed Patent, with neither Party making any admission on the merits of the underlyingdisputes; NOW THEREFORE, the parties agree to replace Patent License Agreement dated November 19, 2004 and the First Amendment to the Patent License Agreement dated December 7, 2006 with the following Replacement Patent License Agreement set forth as follows: 1.Definitions 1.1 “Authorized Seller” means Optimal, GPSI, or a sublicensee in the case of a sublicense authorized by this Agreement, depending on the context. 1.2 “Chain of Distribution” means suppliers, distributors, OEM partners, agents, and related companies engaged by an Authorized Seller in the manufacture, use, offering for sale, sale or importation of Handheld Devices (including wireless carriers and other distributors of software products for handheld hardware devices), and to all end users or purchasers of any Handheld Device. 1.3 “Handheld Devices” means hardware and software systems for Distance Measurement on a golf course using GPS and which (i) are capable of being carried by hand, (ii) do not utilize a local area differential correction and base station installed on a golf course, and (iii) are integrated or intended for integration into a handheld unit.“Handheld Devices” specifically excludes devices that are provided by a golf course for use by End Users on the course and which are detachably mounted to a golf cart unless (i) the primary source of energy is from the devices' own battery and not the cart battery; and (ii) the device is capable of operating independently of the golf cart for long periods of time.Handheld Devices comprises two categories of products:(1) Hardware/Software Products and (2) Software Only Products. 1.3(a) “GPS Golf Software Applications” means all software applications practicing or covered by the Licensed Patent, and intended for use with a GPS enabled handheld hardware device, such as a PDA, PND or cell phone, and digital course maps adapted for use with said software applications. 1.3 (b) “Hardware/Software Products” means Handheld Devices where the hardware and GPS Golf Software Applications are made by or for the Authorized Seller and sold and/or distributed in the Authorized Seller’s chain of distribution and the device is sold and/or distributed with the GPS Golf Software Application preloaded on the device. 1.3 (c) “Software Only Products” meansGPS GolfSoftware Applications where only the GPS Software Applications are made by or for the Authorized Seller and sold and/or distributed in the Authorized Seller’s Chain of Distribution to the End User.“Software Only Products” specifically excludes such GPS GolfSoftware Applications that are preloaded on a handheld device at the time of sale or distribution of the device. 1.4 “Consumer Handheld Field” means all Handheld Devices sold through an Authorized Seller’s Chain of Distribution. 2 1.5 "Continuation" means, with respect to patents and patent applications, a re-filing of a specification filed in a prior patent application for which priority is claimed in whole or in part, with or without the presence of new matter or of matter or claims divided from the prior patent application, and without regard to whether or not a patent has matured from the prior patent application. 1.6 "Course" means a golf course. 1.7 "Course Management" means tracking the position of a golfer on a Course with Handheld Devices or Licensed Methods using GPS. 1.8 "Distance Measurement" means measuring distance from a GPS receiver on a Course to a feature on the Course using GPS. 1.9 "Licensed Patent" means U.S. Patent No.5,364,093 issued on November15, 1994 assigned to GPSI and entitled "Golf Distance Measuring System and Method" 1.10 "Licensed Methods" means methods relating to Distance Measurement and/or Course Management on a Course using GPS enabled Handheld Devices which in the absence of this Agreement would infringe at least one claim of the Licensed Patents. 1.11 "Licensed Territory" means the United States and any region in which an activity of Optimal is covered by the Licensed Patent. 1.12 “Tournament Device” means a hardware and software system for Distance Measurement on a golf course using GPS that is capable of being carried by hand and that has a temporary local area differential GPS base station on the golf course that is intended to be used for a tournament and practice leading up to said tournament. 1.13 “End User” means the end user of a Handheld Device excluding retailers, resellers, wholesalers, distributors, and service providers of a Handheld Device. 1.14 “Net Sales” means gross revenues received by GPSI or Optimal or its sublicense from the sale or lease of Software Only Products as separate articles of commerce, less any and all (i) taxes, duties and tariffs imposed on the manufacture, sale, transfer, importation, transportation or storage thereof; (ii) packing, transportation and insurance costs for delivery thereof; (iii) credits, discounts, allowances and returns actually granted thereon; and (iv) commissions actually paid to any independent dealer, distributor, sales representative or agent in connection with sales thereof. 3 2. Grant 2.1 GPSI grants to Optimal a perpetual, non-terminable, royalty-free, exclusive (except as to GPSI ) license under the Licensed Patent in the Consumer Handheld Field, to develop, make, have made, use, sell, offer for sale, lease, import, distribute and otherwise dispose of Handheld Devices and to practice Licensed Methods in and into the Licensed Territory. 2.2 Optimal’s commercialization activities are limited to Optimal’s Chain of Distribution, which includes Optimal’s right to sublicense End Users. 2.3 Optimal shall also have the right to sublicense third parties under the Licensed Patent within the scope of the license grant of Paragraph 2.1, with the limited exception of Software Only Products as set forth in Paragraph 3.1 below.Any such sublicense shall be limited to a sublicensee’s Chain of Distribution. 2.4 Additionally, GPSI grants to Optimal a perpetual, non-terminable, royalty-free, exclusive (except as to GPSI ) license under the Licensed Patent, to develop, make, and have made up to 100Tournament Devices, and to lease or otherwise provide such devices for use on a temporary basis in connection with up to 50 tournaments per year, and to sublicense the right, to practice Licensed Methods solely in connection with such tournaments in and into the Licensed Territory.Optimal shall provide GPSI on a quarterly basis a written accounting setting forth the number of Tournament Devices commercialized under this limited additional license grant during the proceeding quarter and the running total number of such devices, as well as the identity, course name and date(s) of each tournament at which such devices were provided during the proceeding quarter. 2.5 GPSI shall retain a nonexclusive, royalty-free perpetual right and license under the Licensed Patent in the Consumer Handheld Field to develop, make, have made, use, sell, offer for sale, lease, import, distribute and otherwise dispose of Handheld Devices and to practice Licensed Methods in and into the Licensed Territory.With respect to Hardware/Software Products, the foregoing grant is limited to GPSI’s Chain of Distribution, which includes GPSl’s right to sublicense End Users.GPSI shall not have the right to sublicense the Licensed Patent for Hardware/Software Products outside of its Chain of Distribution in the Consumer Handheld Field.GPSI’s right to sublicense the Licensed Patent for Software Only Products outside of its Chain of Distribution is as set forth in Paragraph 2.6 Notwithstanding Paragraph 2.5, GPSI agrees that until July 20, 2009 it will not sell a Hardware/Software Product for use in golf in the United States. 4 2.7 The Parties agree that neither party has any rights under the Licensed Patents in the Consumer Handheld Field except as expressly set forth in this Agreement. 3.Software Only Products 3.1 Each party shall have the right to commercialize (i.e., develop, make, have made, use, sell, offer for sale, lease, import, distribute and otherwise dispose of) Software Only Products independently for its own account.Each party may, alternatively, sublicense its right to commercialize Software Only Products on an exclusive and royalty free basis to a single third party (hereinafter “Venture Partner”) outside of its Chain of Distribution.Each party may participate in the commercialization of Software Only Products with its sublicensed Venture Partner, but shall not commercialize its own Software Only Products independent of the Venture Partner during the period in which such sublicense is in effect. 3.2 Sublicenses executed prior to the execution of this Replacement Agreement, listed in Exhibit A attached hereto, are recognized as valid and subsisting and are exempt from any additional requirements of this Replacement Agreement or separate license agreement for Software Only Products which are inconsistent with such sublicenses.The parties further agree that their jointly retained contingent fee counsel may issue additional licenses for Software Only Products to third parties in connection with the settlement of actual or potential claims of patent infringement against such third parties.Any such sublicense shall be limited to the sublicensee’s Chain of Distribution and shall include royalty and payment terms mutually agreed upon by the GPSI and Optimal.Both GPSI and Optimal shall be included as parties to any such sublicense agreement, and such agreement shall not be effective unless executed by each of GPSI, Optimal and the sublicensee. 3.3 Within 180 days from the Effective Date of this Agreement, Optimal shall have the right to cancel is previously executed royalty bearing license to Assistant Golf Pro and to sublicense Assistant Golf Pro on an exclusive and royalty free basis as Optimal’s Venture Partner pursuant to Paragraph 3.1.In the event that Optimal does not exercise its right to do so within said 180 day period, then GPSI shall automatically have the right to grant one additional license for Software Only Products to any additional third party outside of its Chain of Distribution at royalty rate of 10% of Net Sales. 3.4 Neither Optimal nor GPSI shall have the right to sublicense any additional third parties under the Licensed Patent for Software Only Products outside of its Chain of Distribution beyond the limits imposed in the above Paragraphs 3.1 to 3.3 without the express written permission of the other party. 5 3.5 Neither party shall name as a Venture Partner or sublicensee under Paragraphs 3.1 or 3.3, or assign this Agreement or the Licensed Patent under Section 5 to, a third party with which there is an actual dispute involving infringement of the Licensed Patent. 3.6 Neither party is obligated to pay royalties to the other party for sales of Software Only Products under Paragraph 3.1.Optimal is not obligated to pay to GPSI any portion of royalties generated from its sublicense to Assistant Golf Pro.GPSI is not obligated to pay to Optimal any portion of royalties generated from any sublicense granted by GPSI under Paragraph 3.3.The royalties received from any additional licenses for Software Only Products under Paragraph 3.2, net of any amounts due contingent fee counsel, will be shared equally between GPSI and Optimal. 4.
